DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  

In regards to dependent claim 6, none of the cited prior art alone or in combination provides motivation to teach “wherein the step (c) includes optimizing a transformation parameter such that an error between an actual coordinate (Xref) of a point cloud of a reference coordinate system and a transformation coordinate (Xi') by a transformation parameter is minimized, in which the optimization is repeatedly performed by updating a next coordinate transformation parameter Pn+i from a current coordinate transformation parameter Pn by Formula 1:

    PNG
    media_image1.png
    50
    184
    media_image1.png
    Greyscale

where a is a preset constant, P is a transformation parameter, R is a rotation transformation matrix, t is a translation matrix, S is a scaling factor, Pn is a value of a transformation parameter that is currently calculated, Pn+i is a value of a coordinate transformation parameter to be refined, 
    PNG
    media_image2.png
    18
    61
    media_image2.png
    Greyscale
 is a partial differentiation of ferror with respect to a transformation parameter, and ferror is an error function of an actual coordinate (Xref) of a point cloud of a reference coordinate system and a transformation coordinate (Xi') by a transformation parameter”  as the references only teaches skeletal based camera calibration and skeletal 3D modelling, however the references fail to explicitly disclose the specified formula for optimizing a transformation parameter in conjunction with the features of claim 1 with which it depends from for generating 3D skeleton generation.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Young (KR 1021522432 B1, hereinafter referenced “Young”) in view of Desai (2018 “Skeleton-based Continuous Extrinsic Calibration of Multiple RGB-D Kinect Cameras”, hereinafter referenced “Desai”).

In regards to claim 1. Young discloses a three-dimensional skeleton generation method using calibration based on a joint acquired from a multiview camera (Young, paragraph [0001]), the three-dimensional skeleton generation method comprising: 
-(a) acquiring a multiview color-depth video (Young, paragraph [0049]; Reference discloses next, multi-viewpoint depth and texture images captured by the plurality of depth and texture cameras 20 from different viewpoints are received); 
-(b) generating a three-dimensional skeleton of each viewpoint from a color-depth video of each viewpoint, and generating a joint of the skeleton of each viewpoint as a feature point (Young, paragraphs [0065]-[0070]; Reference at [0065] discloses that is, the 2D coordinates of the skeletal information are extracted from the 2D texture image (or texture frame) at the corresponding time by using the method of extracting the skeletal information from the 2D image. Paragraph [0066] discloses since bone information is detected from each texture frame, the number of bone information is determined according to the number of texture cameras (or the number of viewpoints). That is, in the case of N cameras (N viewpoints), skeleton information for each N viewpoints is detected. Paragraph [0068] discloses In particular, the skeleton information is composed of joints (joints) and skeletons connecting the joints. Paragraph [0070] discloses next, the texture image of the same view and the point cloud information are matched to convert the 2D bone information for each view into bone information for each view in the 3D world coordinate system (S152)); 
-(c) performing extrinsic calibration for optimizing an extrinsic parameter Young, paragraph [0048]; Reference discloses multiple depth and texture cameras 20 use a three-dimensional correction plate to obtain internal and external parameters in order to verify and correct their position in space. A method for obtaining internal and external parameters for each camera can use the theory used in general image geometry); and 
-(d) aligning and integrating the three-dimensional skeleton of each viewpoint by using the extrinsic parameter (Young, Fig. 8 and paragraphs [0079], [0083], and [0087]; Reference at [0079] discloses 3D coordinates of bone information for each viewpoint including joints for which validity has passed are configured as a coordinate set. Next [0083] discloses a 3D mesh model is generated from an integrated point cloud of a target frame (or key frame), and a 3D dynamic mesh model is constructed by combining bone information of the target frame. Finally [0087] by mapping the texture extracted from the texture frame to the 3D mesh model of the keyframe (target frame), 3D content for the target frame is generated).  
Young does not explicitly disclose but Desai teaches
-(extrinsic calibration) by using the joint of the skeleton (Desai, “Automatic Re-Calibration” section page 254; Reference discloses all the individual Kinect skeletons are calibrated using the calibration results. The calibration error is calculated by finding the maximum distance between these calibrated skeleton joints. Since all the skeleton joints are tagged appropriately, we use the tracked joints from each camera pair and find the Euclidean distance between them. The maximum distance of the joints is taken as the calibration error for the corresponding camera set)
Young and Desai are combinable because they are in the same field of endeavor regarding 3D skeletal modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D dynamic modeling system of Young to include the skeletal based Kinect camera calibration features of Desai in order to provide the user with a system that extracts skeletal information about a 3D point cloud in a system that converts a real object into a 3D graphic model that can be observed from 360 degrees, and creates a dynamic 3D model using it as taught by Young while incorporating the skeletal based Kinect camera calibration features of Desai in order to allow for skeleton based approach to calibrating multiple RGB-D Kinect cameras in a closed setup, automatically without any intervention, within a few seconds, applicable to improving the skeletal based modelling system as taught in Young. 

In regards to claim 2. Young in view of Desai teach the three-dimensional skeleton generation method of claim 1.
Young further discloses
-wherein, in the step (a), the multiview color-depth video includes a color-depth video of each viewpoint taken by at least four color-depth cameras in each layer of at least two horizontal layers (Young, paragraphs [0032]-[0033]; Reference at [0032] discloses the depth and texture camera 20 is a camera that simultaneously acquires depth and texture at the same viewpoint, such as a Kinect, and is composed of a depth camera 21 that measures depth and a texture camera 22 that acquires texture. Paragraph [0033] discloses a plurality of depth and texture cameras 20 (i.e. at least 4 color depth camera) are provided and disposed around the target object 10 so that all surfaces of the target object 10 can be photographed. That is, the depth and texture cameras 20 all have different viewpoints (or photographing viewpoints) (i.e. of at least two horizontal layers)).  

In regards to claim 3. Young in view of Desai teach the three-dimensional skeleton generation method of claim 1.
Young does not disclose but Desai teaches
-wherein, in the step (b), the three-dimensional skeleton is extracted for each camera by using a software development kit (SDK) of Azure Kinect (Desai, Fig. 1; Reference discloses Figure 1: Reconstructed scene with a person captured with 7 Kinect V2 sensors, and calibrated using skeleton calibration shown from (a) front and (b) side).  
Young and Desai are combinable because they are in the same field of endeavor regarding 3D skeletal modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D dynamic modeling system of Young to include the skeletal based Kinect camera calibration features of Desai in order to provide the user with a system that extracts skeletal information about a 3D point cloud in a system that converts a real object into a 3D graphic model that can be observed from 360 degrees, and creates a dynamic 3D model using it as taught by Young while incorporating the skeletal based Kinect camera calibration features of Desai in order to allow for skeleton based approach to calibrating multiple RGB-D Kinect cameras in a closed setup, automatically without any intervention, within a few seconds, applicable to improving the skeletal based modelling system as taught in Young. 

In regards to claim 4. Young in view of Desai teach the three-dimensional skeleton generation method of claim 1.
Young does not disclose but Desai teaches
-wherein the step (c) includes configuring the joint of the skeleton of each viewpoint as a feature point set, detecting a feature point having a maximum error by optimizing the extrinsic parameter with respect to the feature point set, excluding the detected feature point from the feature point set and repeatedly performing the optimization with respect to a remaining set, and acquiring the optimized extrinsic parameter in a case where an optimization error is minimum as a final extrinsic parameter (Desai, “Automatic Re-Calibration” section page 254; Reference discloses re-calibration of the cameras is an important benefit of our skeleton calibration method….All the individual Kinect skeletons are calibrated using the calibration results. The calibration error is calculated by finding the maximum distance between these calibrated skeleton joints. Since all the skeleton joints are tagged appropriately, we use the tracked joints from each camera pair and find the Euclidean distance between them. The maximum distance of the joints is taken as the calibration error for the corresponding camera set…A threshold for the calibration error is set to check if any of the cameras have moved. If the calibration error goes beyond the threshold, then our skeleton calibration method runs automatically providing back the proper alignment).  
Young and Desai are combinable because they are in the same field of endeavor regarding 3D skeletal modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D dynamic modeling system of Young to include the skeletal based Kinect camera calibration features of Desai in order to provide the user with a system that extracts skeletal information about a 3D point cloud in a system that converts a real object into a 3D graphic model that can be observed from 360 degrees, and creates a dynamic 3D model using it as taught by Young while incorporating the skeletal based Kinect camera calibration features of Desai in order to allow for skeleton based approach to calibrating multiple RGB-D Kinect cameras in a closed setup, automatically without any intervention, within a few seconds, applicable to improving the skeletal based modelling system as taught in Young. 

In regards to claim 5. Young in view of Desai teach the three-dimensional skeleton generation method of claim 4.
Young does not disclose but Desai teaches
-wherein the step (c) includes stopping the repetition, and selecting a camera parameter upon the stopping as the final parameter, when an error of a joint having a maximum error is less than or equal to a predetermined threshold (Desai, “Automatic Re-Calibration” section page 254; Reference discloses re-calibration of the cameras is an important benefit of our skeleton calibration method….All the individual Kinect skeletons are calibrated using the calibration results. The calibration error is calculated by finding the maximum distance between these calibrated skeleton joints. Since all the skeleton joints are tagged appropriately, we use the tracked joints from each camera pair and find the Euclidean distance between them. The maximum distance of the joints is taken as the calibration error for the corresponding camera set…A threshold for the calibration error is set to check if any of the cameras have moved. If the calibration error goes beyond the threshold, then our skeleton calibration method runs automatically providing back the proper alignment).  
Young and Desai are combinable because they are in the same field of endeavor regarding 3D skeletal modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D dynamic modeling system of Young to include the skeletal based Kinect camera calibration features of Desai in order to provide the user with a system that extracts skeletal information about a 3D point cloud in a system that converts a real object into a 3D graphic model that can be observed from 360 degrees, and creates a dynamic 3D model using it as taught by Young while incorporating the skeletal based Kinect camera calibration features of Desai in order to allow for skeleton based approach to calibrating multiple RGB-D Kinect cameras in a closed setup, automatically without any intervention, within a few seconds, applicable to improving the skeletal based modelling system as taught in Young. 
In regards to claim 7. Young in view of Desai teach the three-dimensional skeleton generation method of claim 1.
Young further discloses
-wherein, in the step (d), the three-dimensional skeleton of each viewpoint is integrated after being aligned into one world coordinate system by using the extrinsic parameter or a camera parameter of each viewpoint (Young, Fig. 8 and paragraphs [0079], [0083], and [0087]; Reference at [0079] discloses a set of coordinates in the 3D point cloud (world coordinate system) for the final skeleton information is obtained (S155).The 3D coordinates of bone information for each viewpoint including joints for which validity has passed are configured as a coordinate set. Next [0083] discloses a 3D mesh model is generated from an integrated point cloud of a target frame (or key frame), and a 3D dynamic mesh model is constructed by combining bone information of the target frame. Finally [0087] by mapping the texture extracted from the texture frame to the 3D mesh model of the keyframe (target frame), 3D content for the target frame is generated).  

In regards to claim 8. Young in view of Desai teach the three-dimensional skeleton generation method of claim 7.
Young further discloses
-wherein the step (d) includes generating a three-dimensional mesh model from the multiview color-depth video, transforming and aligning the skeleton of each viewpoint into the world coordinate system and placing the aligned three-dimensional skeleton and a three-dimensional volumetric mesh model in one space, and refining the skeleton by excluding a joint existing outside the three-dimensional volumetric mesh model (Young, Fig. 2 and paragraphs [0095]-[0097]; Reference at [0095] discloses the 3D mesh model of the target frame is estimated by reflecting the movement position of the bone information of the key frame to the 3D dynamic mesh model (S170b) This will be referred to as a 3D mesh matching (Skeleton-to-3D Mesh Matching) operation. Paragraph [0096] discloses in the 3D dynamic mesh model generated for the key frame, the mesh according to the movement position can be obtained by using the relative mesh position according to the position of the skeleton information of the key frame. Paragraph [0097] discloses next, the texture is mapped to the estimated 3D mesh model of the target frame (S180b)).

In regards to claim 9. Young in view of Desai teach the three-dimensional skeleton generation method of claim 8.
Young further discloses
-wherein, in the step (d), the three-dimensional volumetric model is generated by using point cloud integration or mesh generation (Young, paragraph [0083]; Reference discloses a 3D mesh model is generated from an integrated point cloud of a target frame (or key frame), and a 3D dynamic mesh model is constructed by combining bone information of the target frame).  

In regards to claim 10. Young in view of Desai teach a non-transitory computer-readable recording medium recorded with a program.
Young further discloses
-for performing the three-dimensional skeleton generation method according to claim 1 (Young, paragraphs [0001] and [0019]; Reference at [0001] discloses the present invention is a dynamic 3D model that extracts skeletal information about a 3D point cloud in a system that converts a real object into a 3D graphic model that can be observed from 360 degrees, and creates a dynamic 3D model using it. Paragraph [0019] discloses In addition, the present invention relates to a computer-readable recording medium on which a program for performing a method for generating photorealistic content using a dynamic 3D model is recorded).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619